DETAILED ACTION

Amendment received on January 28, 2021 has been acknowledged. Claims 3-4, 8, 13-14 and 19 have been cancelled and amendments to claim 9, renumbered claim 6 have been entered. Therefore, claims 1-2, 5-7, 9-12, 15-18, and 20-21 are pending.
Interview Summary
	Examiner initiated interview conducted on January 28, 2021 with Yi Zhang giving the examiner authorization to amend renumbered claim 6 to depend from claim 1.
Response to Amendment
Applicant's amendments are sufficient to overcome previous 35 USC 103 rejection. Application is in condition for allowance.  

Response to Arguments
Applicant's arguments, see Remarks, filed November 29, 2020, with respect to claims 1, 11 and 17 have been fully considered and are persuasive. The 35 USC 103 rejection of claims 1-2, 5-7, 9-12, 15-18, and 20-21 has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 5-7, 9-12, 15-18, and 20-21 are allowed.

Reasons for Allowance

	Reasons for allowance are the same as disclosed in the Notice of allowance dated December 15, 2020.


Examiner’s Amendment

As per Claim 1. (Previously Amended) A method for acquiring a historical transaction record, comprising: acquiring an information import instruction on a designated pate, the designated pate being a pate displayed when a detail presenting instruction is acquired on a transaction card; displaying applications installed on a terminal in response to the information import instruction; selecting a plurality of applications from the installed applications
As per Claim 2. (Previously Presented) The method according to claim 1, wherein the editable card is displayable on a designated interface.  
As per Claim 3. (Previously Cancelled)  
As per Claim 4. (Previously Cancelled)  
As per Claim 5. (Previously Presented) The method according to claim 1, wherein extracting the at least one historical transaction record from the DOM structures comprises: determining, in the DOM structures, at least one text node storing a text content; traversing the text content stored in the at least one text node to acquire text content to be processed; and extracting a target content from the text content to be processed according to a preset text rule, to acquire the at least one historical transaction record.  
As per Claim 6. (Previously Presented) The method according to claim 1, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.  
As per Claim 7. (Previously Presented) The method according to claim 2, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.  
As per Claim 8. (Previously Cancelled)  
As per Claim 9. (Currently Amended) The method according to claim 1, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.  
As per Claim 10. (Previously Presented) The method according to claim 5, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.  
As per Claim 11. (Previously Amended)A device for acquiring a historical transaction record, comprising: a processor; and a memory for storing instructions executable by the processor, wherein the processor is configured to: acquire an information import instruction on a designated pate, the designated pate being a pate displayed when a detail presenting instruction is acquired on a transaction card; display applications installed on a terminal in response to the information import instruction; select a plurality of applications from the installed applications
As per Claim 12. (Previously Presented) The device according to claim 11, wherein the editable card is displayable on a designated interface.  
As per Claim 13. (Previously Cancelled)  
As per Claim 14. (Previously Cancelled)  
As per Claim 15. (Previously Presented) The device according to claim 11, wherein the processor is further configured such that extracting the at least one historical transaction record from the DOM structures comprises: determining, in the DOM structures, at least one text node storing a text content; traversing the text content stored in the at least one text node, to acquire text content to be processed; and extracting a target content from the text content to be processed according to a preset text rule, to acquire the at least one historical transaction record.  
As per Claim 16. (Previously Presented) The device according to claim 11, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.  
As per Claim 17. (Previously Amended) A computer readable storage medium having stored therein computer program instructions that, when executed by a processor, perform a method which comprises: acquiring an information import instruction on a designated pate, the designated pate being a pate displayed when a detail presenting instruction is acquired on a transaction card;  displaying applications installed on a terminal in response to the information import instruction; selecting a plurality of applications from the installed applications
As per Claim 18. (Previously Presented) The storage medium according to claim 17, wherein the editable card is displayable on a designated interface.  
As per Claim 19. (Previously Cancelled)  
As per Claim 20. (Previously Presented) The storage medium according to claim 17, wherein the step of extracting the at least one historical transaction record from the DOM structures comprises: determining, in the DOM structures, at least one text node storing a text content; traversing the text content stored in the at least one text node to acquire text content to be processed; and extracting a target content from the text content to be processed according to a preset text rule, to acquire the at least one historical transaction record.  
As per Claim 21. (Previously Presented) The storage medium according to claim 17, wherein the historical transaction record at least comprises a transaction amount, a transaction occurring time and a transaction name.   





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang et al. U.S. Patent Application Publication 2019/0258371, discusses a picture processing method and apparatus, electronic device, and graphical user interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached on M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687